 GENERAL ELECTRIC COMPANY253employment. No other conclusion can be drawn than thatRespondent has largely succeeded in its purpose.Upon the basis of the above findings of fact and upon theentire record in the case, I make the following:V.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurringinconnectionwith the operations ofRespondentdescribedin sectionI,above, have a close,intimate,and substantialrelation to trade, traffic, andcommerceamong theseveral States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.V1.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act.Itwill be recommended that Respondent offer thoseemployees whosenames appear inAppendix A [BoardAppendix substituted for Trial Examiner's Appendix]immediateand full reinstatement to their former orsubstantiallyequivalentpositions,without prejudice toseniority and otherrights and privileges,and make themwhole for any loss ofearningsthey may have suffered byreasonof thediscrimination against themby payment tothem of a sum of money equal to that which they wouldhaveearned as wagesfrom the date of the discriminationagainst them,to the date of offer of reinstatement lessinterim earnings, and in a mannerconsistent with Boardpolicyset out inF.W. Woolworth Company,90 NLRB289, andCrossett Lumber Company,8 NLRB 440, to whichshall be added interest at the rate of 6 percent per annumas prescribed by the Board in IsisPlumbing & HeatingCo., 138 NLRB 716, and offer to James Rosemondovertime work in accordance with the practice of offeringovertime work prior to the date overtime work was firstdiscriminatorily withheld from him and make him wholefor loss of overtime pay during the period of time overtimewas discriminatorily withheld from him, with interest at6 percent.I shall also recommend that Respondent preserve andmake available to the Boardor its agents,upon request,for examinationand copying, all payroll records, socialsecurity payment records, timecards, personnel recordsand reports, and all other records and reports necessary toanalyze theamountof backpay due and the right toreinstatementunder the terms of these recommendations.In order to make effective the interdependent guaranteesof Section 7 of the Act, I shall recommend that theRespondent cease and desist from, in anymanner,infringingupon the rights guaranteed in that section.N.L.R.B. v. Express PublishingCo.,312 U.S. 426;N.L.R.B.v. Entwistle Mfg. Co.,120 F.2d 532 (C.A. 4).In view of my findings that Respondent'santiunionactivities as described above constitute a practice and apattern of conduct designed to thwart, and which hadthwarted, the attempts of its employees to organize and myfinding that Respondent has pursued this practice andpattern with a calculated disregard for the proscriptions oftheAct and of my belief that the conventionalrecommendations which I hereinafter make do not fit thesituationhere revealed, and will not adequately restore thestatusquo, I recommend to the Board that it consider suchother and further remedies which it may deem appropriatein order better to effectuate the policies of the Act.Conclusions of Law1.The Union is a labor organization within themeaningof Section 2(5) of the Act.2.Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.3.By discriminating in regard to the hire or tenure ofemployment of these employees whose names appear inAppendix A [Board Appendix substituted for TrialExaminer's Appendix], thereby discouraging membershipin the above Union, Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(3) of the Act.4.By discriminating in regard to the hire and tenure ofemployment of Ben Suratt, Wylie Hill, Hubert Varnadore,John Fulbright, and Willis Young, Respondent has alsoengaged in unfair labor practices within the meaning ofSection 8(a)(4) of the Act.5.By engaging in interference, restraint, and coercion,the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(1) of theAct.6.Respondent did not violate the Act by discriminatingwith respect to the hire and tenure of employment ofFranklinMoore, Bobby Spoon, Joe Manley, JuanitaFaulkenberry, and Daniel Murray.7.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.General ElectricCompanyandLocal 761,InternationalUnion of Electrical, RadioandMachineWorkers, AFL-CIO. Case9-CA-3570.March 6,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSJENKINSAND ZAGORIAOn May 5, 1966, Trial Examiner Sidney D.Goldberg issued his Decision in the above-entitledproceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief;'the Charging Party filed an answering brief.'The Respondent filed a motion for receipt of evidence ofrelevant events that occurred after the Trial Examiner'sDecision;the Charging Party filed an opposition thereto. The motion isdenied.The Respondent also filed a motion for oral argument. Therequest ishereby denied, as the record,includingthe exceptionsand briefs, adequately reflects the issues and the positions of theparties.163 NLRB No. 31 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudical error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and for the reasons setforth below, has decided to dismiss the complaint.The facts are in large part stipulated. Since 1953,Local 761hasrepresentedaproductionandmaintenance unit.' That unit included in 1965, thetime here relevant, some 9,000 of the approximately13,000 employees at the Respondent's AppliancePark facility.Local 761 is a party to the nationwide contractbetween the Respondent and IUE, as is Local 191, inRome,Georgia.Article IV,section 2,of thatcontract provides:Neither the Union nor any local, nor anySteward,Officer,orotheragentorrepresentative of either, shall intimidate orcoerce any employee, nor solicit members orfunds in the plant during working hours.In addition to this provision, the Respondent hasmaintainedand enforced, during the life ofAppliance Park, an unwritten rule forbidding thecollection of money for any purpose on the premises.This rule refers only to the collection of cash; moneycan be collected through payroll deductions, andthere is in effect a checkoff under which Local 761collectsmore than $40,000 per month. The Unionalso owns a headquarters and meeting buildinglocated less than a mile from the plant.As noted, the rule has been enforced with oneexception. In 1964, Local 761 sought permissionfrom the Respondent to make an on-premises cashcollection for the Crusade for Children sponsored bythe local police and fire departments. Permissionwas granted on anad hocbasis, under specificconditions, and $2,365 was collected. The Union hasalso, at various times, made cash collections forunion purposes, including strike funds, but it did thisoff the premises, and had never sought permission tomake such collections on the Respondent'spremises.In April 1965, representatives of Local 761 soughttheRespondent's permission to make an on-premises collection, in nonworking areas, for thedeclared purpose of furnishing financial support toLocal 191, IUE, which was then engaged in a strikeattheRespondent'sRome,Georgia,plant.Permission to make an on-premises collection wasdenied, but Local 761 was permitted to distributeannouncements that a collection would be made atthe entrances to Appliance Park customarily usedby employees. The collection was made on April 28,1965, and about $1,200 was obtained.The complaint alleged, and the Trial Examinerfound, that the Respondent's maintenance of therule barring the solicitation and collection of fundsby employees during nonwork time in nonwork areasoftheplantand its enforcement in thecircumstances set forth above violated Section8(a)(1) of the Act.We do not agree with the Trial Examiner'sconclusion.We do not think that a mechanicalapplicationoftherulesandpresumptionsestablished inWaltonManufacturing Company'suffices for the decision of this case.TheWaltonrules themselves are the result of along series of Board and court cases establishingprinciples designed to achieve a balance betweenthe rights of employers and employees.a Were thiscase one in which the Respondent permitted nosolicitation or distribution of union literature on anypart of its premises, we could agree with the TrialExaminer's conclusion. But this is not such a case.Here it is clear that the Union may distribute itsliterature on the premises, in fact was expresslypermitted to distribute the announcement of thecollection here in issue. It is also clear that the rulehas been applied in a nondiscriminatory manner. Wenote also that the rule has existed from the beginningof Appliance Park and is one in which apparently theUnion has heretofore acquiesced, as shown by itsrequest for permission to collect for the Crusade forChildren. Although we do not say that acquiescenceis the touchstone in assessing the issue of legality,we nevertheless consider this a factor of somesignificance in a situation such as this when thebasic question to be resolved is whether in all thecircumstances the Respondent's rule so trenchesupon protected rights of employees as to violate theAct.In striking a balance, as we must, between theRespondent's right to control its own property andthe competing right of employees guaranteed inSection 7, we are not prepared to say that theUnion's interest in using Respondent's premises tocollectsupportmoney in behalf of strikingemployeesatanotherplantand in anotherbargaining unit so outweighs the Respondent'sinterest in controlling its property as to renderunlawful in the specific circumstances of this caseRespondent's application of the rule herein involved.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.2Withcertain exclusions not here relevant'SeeLe Tourneau Company of Georgia,54 NLRB 1253, affd' 126 NLRB 697324 U S 793 GENERAL ELECTRIC COMPANY255TRIALEXAMINER'S DECISIONSIDNEY D. GOLDBERG, Trial Examiner: The solequestion in this case is whether the Respondent, byinvoking its rule against on-premises fund collections andthereby preventing employee-members of the ChargingUnion from making such collectionto assista sister localon strike against Respondent at another plant, hasinterferedwith rights guaranteed its employees bySection 7 of the National Labor Relations Act, asamended, and violated Section 8(a)(1) thereof.A hearing on the said issue, raised by the complaint'and answer thereto, was held at Louisville, Kentucky, onOctober 27, 1965Allpartieswere represented andaffordedan opportunity to present evidence, cross-examine witnesses, and argue upon the facts and the law.The evidence herein consists principally of a stipulation byall parties. The Charging Party (herein called the Union),however, adduced some testimony in addition to thestipulationand the Respondent (herein called theCompany) adduced testimony relevant to that of the Unionbut no issues of fact were developed. The General Counseldid not file a brief but those filed by the Union and theRespondent have been considered.For the reasons hereinafter set forth, I conclude that theRespondent's refusal to permit employee-members ofthe Union to take up a collection for unionpurposes onthe parking lot was an unjustifiable interference with therights of the employees and violated Section 8(a)(1) of theAct.Upon the admissions in the pleadings, the stipulation ofthe parties, the testimony of the witnesses, and the entirerecord in this case, I make the following:Appliance Park contains six major production buildings,awarehouse, and several auxiliary buildingsHere theCompany produces washing machines, automatic clothesdryers, dishwashers, garbage disposers, refrigerators, andair-conditioning equipment.The tract is not open to the general public and, althoughthere is no actual boundary fence, entry is not possibleexcept at certain points, called "gates," where there aregatehouses and guards on duty atall timesPractically all of the employees come to work byautomobile and there is a large parking area coveringalmost all of the eastern end of the tract. Employees arerequired to enter through specifically designated gatesand, after entering the tract, have to drive at least aquarter of a mile to the parking area. Hourly paidemployees generally use Gate 2, off Buechel Bank Road,the northern boundary of the tract, and Gate 5, off PoplarLevelRoad, its southern boundary. The productionbuildings abut the employees' parking lot and, afterparking their cars, the employees walk through a series ofpaved "walkways" to the buildings where they work.These walkways begin at least 200 feet from the nearestbuilding.In addition to the main parking lot, there are smallparking areas adjacentto the productionbuildings for useby top management, a parking area adjacent to thewarehouse for the use of warehouse employees, a parkingarea for the employees of outside contractors performingwork on the premises,' and small parking areas near mostof the buildings. There is also parking space outside thetract for use by the public and persons doing business withthe Company.FINDINGS OF FACT1.THE EMPLOYERGeneral Electric Company has plants and officesthroughout the United States, and from its plant atAppliance Park, near Louisville, Kentucky, it annuallyships manufactured products valued at more than $50,000to points outside the State of Kentucky. There is also aGeneral Electric plant at Rome, Georgia. Respondent isengaged in interstate commerce.II.THE LABOR ORGANIZATIONThe Umon2 is a labor organizationIII.THE UNFAIR LABOR PRACTICESA. Background1.The plantThe Company's manufacturing operations at Buechel,Kentucky, are conducted on a rectangular tract of landcontainingabout 1,000 acres which it calls "AppliancePark." This tract, measuring more than a mile on eachside, is traversed by streets and roads like a small city.Issued August19,1965, on a chargefiledMay 5, 1965The correct name of the Union, as amended at the hearing,appears in the captionThese use a separate gate, No 3A, off Buechel Bank RoadThe Union was certified in August 1953, after an election heldpursuant to the Board's Decision (106 NLRB 364), and has hadcollective-bargaining contracts with the Company continuously2The employeesThe Company has over 13,000 employees at AppliancePark. In April 1965, when the events herein occurred, theUnion represented approximately 9,918 of the productionandmaintainenceemployees.'Local320oftheInternationalBrotherhoodofFiremen& Oilers,AFL-CIO, represented 27 employees, Local 110, UnitedPlantGuardWorkers of America, represented 33employees; Kentucky Skilled Craft Guild represented 265employees;sand about 3,100 employees were notrepresented by any labororganization.Appliance Park is about12 milessouth of Louisville and75 percent of the Company's employees live within a 12-mile radius from the plant. An additional 10 percent livewithin 25milesand only 1 percent lives more than 50 milesaway.Shortly before 7 a m., when the day shift begins, about7,300 employees enter the plant tract, practically all ofthem by automobile. This shift ends at 3.30 p m. The 2,600employees on the second shift, which begins at 3-30 p.m.,enter the premises about half an hour before that time andthen leave when their shift ends at midnight. The thirdshift, from midnight until 7 a.m., consists of about 500employees. The workday for office and clerical employeesis from 8 a.m. until 5 p.m.since 1953The current contract is the National Agreementbetween General Electric Companyand InternationalUnion ofElectrical, Radio and Machine Workers, AFL-CIO, and its localscertified for the Company's employees The term of the contractis from September 30,1963, through October 2,1966Theseunionsare also certified for the employees theyrepresent 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Company'splant at Rome,Georgia, manufacturestransformers.Its production and maintenance workers arerepresentedbyLocal 191of InternationalUnion ofElectrical,Radio and MachineWorkers, AFL-CIO, whichwas certifiedby theBoard for that purpose.The currentNationalAgreementcovers bothLocal 191 and the Unioninvolved herein.3.The Company's policy on solicitation and collectionsThere is no problem in this case concerning theCompany's policy with respect to the distribution ofliterature by the Union. Employee representatives of theUnion have traditionally handed out leaflets wheneverthey desired. Such distributions have been customarilymade at shift changes and those passing out the literaturehave usually stood at the points where the walkways leadfrom the main parking lot.While the collective-bargaining contract between theCompany and the Union contains a provision (article IV,section 2) prohibiting the solicitation of "members orfunds in the plant during working hours," it is clear thatthe Company does not rely on it as justification for itsposition herein. It does, however, have a separate rule,unwritten but longstanding, specifically forbidding thecollection of money on plant premises at any time.The sole departure from this rule was in September1964, during a fund-raising campaign called "Crusade forChildren," under the auspices of the police and firedepartments of Jefferson County, when the Unionrequested permission to solicit donations at the parkinglot.The Company granted that permission in writing,specifically pointing out that it constituted a single andexperimental departure from its normal policy and limitingthe time, place, and manner of the solicitation permitted.Itwas also stipulated that there have been localizedcollections in separate and individual sections anddepartments of the various buildings, initiated by variousemployees for the benefit of fellow employees leavingwork to get married, or on occasions of deaths inemployees' families.Prior to 1965, the Union had never made, or requestedpermission to make, any collection of money on plantproperty, although it had collected for strike funds andother union purposes, at other places.The Company has never solicited donations, for anypurpose, on the plant tract and, except for the Children'sCrusade and the stated minor, localized collections, hasnever permitted anyone else to do so.TheCompany'spayrolldepartment,ofcourse,withholds taxes and makes deductions for checkoff ofunion dues where authorized, as well as for communityfund and other assignments by employees out of theirearnings.4.The Union's facilitiesInApril1965,when the Union representedapproximately 9,918 of the Company's employees atAppliance Park,6 it received, as it did each month in 1965,"This is, presumably, the number of employees in the unit forwhich the Union is the certified representative The contract doesnot have a maintenance-of-membership provision and the recorddoes not show how many of these employees are members of theUnion'Gate 3,about 900 feet from Gate 21 It is agreed that,for the purposes of this proceeding,about $43,890 in dues by means of the checkoff. The unionofficers are a president, 2 vice presidents, a recordingsecretary, a treasurer, 8 chief stewards, and approximately373 stewards.The Union owns a headquarters and a meeting building,including an auditorium, on Poplar Level Road, less than amile from the southwestern border of the plant tract. It hasalso, on occasion, secured the use of the National GuardArmory adjacent to and opposite the main gate7 onBuechel Bank Road.In its headquarters office, the Union employs three full-time clerical workers and has lists containing the namesand mailing addresses of all its members. It also ownstypewriters and mimeographing machines which it uses topublish communications to the employees it represents.Union meetings are generally attended by 200 to 300members and special meetings bring out about 1,000. Ameeting, in January 1965, called to determine whether astrike then in progress should continue, was held atConvention Hall on the Kentucky State Fairgrounds atLouisville and was attended by more than 6,000 members.B.The Controversy Herein1.The strike at RomeIn April 1965, the employees represented by Local 191at the Company's plant in Rome, Georgia, were engaged ina strike which was, at least for the purposes of thisproceeding, a lawful one.2.The request and refusalOn April 20 and 27, 1965, respectively, representativesof the Union adddressed oral requests to appropriateofficials of the Company for permission to have employeerepresentatives of the Union solicit and collect funds atstations where the walkways lead from the general parkingarea to the production buildings, the same places wheretheUnion customarily distributed its literature. Therequests stipulated that the solicitation of contributionswould be addressed to employees and would be made, byemployees on nonworking time, at the time of shiftchanges. The requests also made it clear that the funds socollected were to be used to support Local 191 in its strikeagainst the Company at Rome.These requests were denied, also orally,8 by theCompany's manager of labor relations, who said that theUnion "must think they were crazy if [it] thought theywere going to let [it] take a collection to use againstthem."3.The Union's collectionDenied permission to take up a collection at the head ofthewalkways from the parking area, the Union, onApril 25, posted two of its officials on the public roadsoutsideGates 2 and 5 from 6 a.m. until 7 a.m., withexplanatory signs around their necks9 and plastic bucketsin their hands. They solicited contributions from theviolations of the Company's policy and rule concerning moneysolicitations might result in disciplinarypenalties9On April 23, the Union distributed, at the walkways, circularsinforming the employees that the Company had denied its requestfor permission to take up, in the parkingarea,a collection ofmoney to aid Local 191 and that the collection would be madeoutside thegates onthe 28th The Company did not interfere, inany way, with this distribution GENERAL ELECTRIC COMPANYpassing cars containing employees on their way to workand collected over $1,200.10 Leaflets reporting the resultsof the collection were subsequently passed out, at thewalkways near the parking area, without companyinterference.C.The Contentions of the PartiesThe Union contends that, under the doctrine stated bythe Supreme Court inRepublic Aviation Corp. v. N.L.R.B.andN L.R.B. v. Le Tourneau Company of Georgia,324U.S. 793, the Company's rule against the solicitation andcollection of money for union purposes on the plant tractinterfered with the employees' rights and violated Section8(a)(1) of the Act.The Company relies, in part, on its property rights to theplant premises as justification for its refusal to permit theUnion to solicit funds there. Recognizing, however, thattheBoard's functions include the formulation of anadjustment between the rights guaranteed employees bythe Act and the property rights of employers, it contendsthat its rule barring "on-premises" collections is validbecause (1) it is confined to the handling of money, (2) thesolicitation would be addressed to persons and employeesnot represented by the Union, (3) without such a rule itspremises would be open to "a multiplicity of collections,"(4) it has not been shown that the Union is not otherwiseable to collect funds, and (5) it is justified in barring theuse of its premises for the collection of funds "to be usedin financing a strike against it." It also contends that itsrule should be presumed valid and that the GeneralCounsel has not sustained his burden of proving it invalid.D.Discussion and ConclusionsThe cornerstone of Respondent's argument hereinis-as it must be-that there are "valid distinctions"between the Union's proposed money collection in thiscase and the "union solicitations" involved in the decisioninRepublic AviationandLe Tourneauand in the manysuch cases decided by the Board and the courts.InRepublic Aviationand inPeyton Packing Co., Inc.,(49 NLRB 828), cited with approval by the Supreme Court,the no-solicitation rules were general in their language,notwithstanding that the disciplinary action taken underthemwasbaseduponsolicitationsforunionmembership."The Board has also held that the mere existence of aprohibition in general language constitutes interferencewith employees' right in violation of Section 8(a)(1) of the"'The Unionintroduced evidence to show the difficulties andhazards of soliciting contributions in this manner In the view Itake of the law in this case,these elements are not relevantInPeyton Packing,the posted notice read,in pertinent partNo employee shall engage in solicitation of any kind while onproperty of this companyand inRepublic Aviationthe rule was "Soliciting of any typecannot be permitted in the factory or offices "12SeePuebloSupermarkets,Inc ,156NLRB 654("soliciting"),Kern'sBakery, Inc ,154 NLRB 1582("solicitationwithout permission"),Waste King-Universal Products,148 NLRB1462("unauthorized solicitation for any purpose")' iWalton Manufacturing Co ,126 NLRB 697, enfd 289 F 2d177 (C A 5,1961), where a plant rule prohibited "conductingoutsidebusinesson company premises without obtainingpermissionThisincludessolicitationsofmoney ormemberships",General Motors Corporation,147 NLRB 509,andChevrolet Motor Division,General MotorsCorp,144 NLRB257Act12 and in many cases where the prohibition wasdirected to solicitation and/or collection of money it wasalso held to be an unlawful interference with employeerights.13 The rationale of the Board, where articulated, andthe authorities, when cited, were the same in both types ofcases.An almost identical set of facts was before theBoard inFlambeau Plastics Corporation,151 NLRB 591,in which the employer posted a notice calling attention toits long-established policy "prohibiting the collection ofnon-company sponsored contributions ... on companypremises" and threatening disciplinary action againstanyone attempting to collect union dues on companypremises. CitingWalton Manufacturing Company, supra,the Trial Examiner held the rule invalid, and the Board,without comment, adopted his conclusion. The distinctionwhich Respondent attempts to draw between that caseand this is based upon the finding that the publication ofthe prohibition inFlambeau Plasticswas part of -theemployer's resistance to organizational activities, wasdirected only against the collection of union dues and was,therefore,"discriminatory," i.e.,adoptedwithanantiunionmotive. This argument,in utilizingthe term"discriminatory" in a discussion of activity alleged toconstitute interference with employees' rights violative ofSection 8(a)(1), overlooks the fact that ". . . prohibitedconduct cannot be excused by a showing of good faith."14From these decisions I conclude that there is nosubstance, at least in law, to the distinction whichRespondent attempts to establish between its ruleforbidding money solicitations and the other no-solicitationrules which the Board has found violative of employees'rights of self-organization.When the rule is examined in its factual setting,Respondent's effort to distinguish it from othersimilarprohibitionsfaresno better.The principal factualargument of Respondent is that the Union's appeal forfunds may come to the attention of a substantial number ofRespondent's employees who are not members of theUnion and to some nonemployees. With respect to theemployees not members of this particular union, theargument must fail before the indubitable fact that unionsolicitationsof support are customarily addressed touncommitted employees and are based upon mutuality orparallelism of interests. There is no indication in thisrecord of any valid reason for Respondent to "protect" itsother employees from the Union's solicitation or to denythem an opportunity to aid members of the Union. Indeed,an avowed effort by Respondent to prevent employees notmembers of the Union from contributing to its support862, in which the same company rule prohibited "unauthorizedsoliciting or collecting contributions for any purpose whatsoeveron Company property",Peyton Packing Co,129 NLRB 1275,involving a rule against "soliciting" which excepted "United Fundand established charities";General IndustriesElectronicsCompany,138 NLRB 1371 where the rule designated as a "majoroffense" "Soliciting of any kind, or collecting contributions forany purpose", Phillips Manufacturing Company,155 NLRB512, in which discharge was threatened for "unauthorizedpeddling, canvassing, soliciting or collecting contributions onCompany premises, for any purpose whatsoever",Famco, Inc ,158 NLRB 111, in which the rule provided that "there may be nosolicitations for any purpose on Company property exceptAny such contributions collected by employees must be done by aMember of the Shop Committee "f14InternationalLadies' GarmentWorkers Union [Bernhard-AltmannTexas Corp] v N.L.R.B,366 U S. 731, 739. 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould constitute, in my opinion, unlawful interferencewith the rights guaranteed those employees by the Act. 15The problem of the Union's solicitation being addressedto nonemployees appears to be minimal. The record showsthat, while suppliers doing business with Respondent werepermitted to use the main parking lot, there were otherparking areas adjacent to most of the buildings where theycouldalsopark.Moreover, the Union's proposedcollection, scheduled to be taken from 6 to 7 a.m and from3 to 4 p.m., would be unlikely to encounter any substantialnumber of these nonemployees.16As appears from the foregoing, I can see no basis for adistinction, in law or in fact, between the rule ofRespondent under consideration herein and the rulesinvolved in the cases decided by the Board. Accordingly, Iconclude that the Board's decisional principle in suchcases, approved by the Supreme Court in theRepublicAviationandLe Tourneaucases, is applicable to this case.The principle of decision established by the Board indealing with no-solicitation rules was reviewed by theSupreme Court in theRepublic AviationandLe Tourneaucases and it there stated..Act left to the Board the work of applying theAct's general prohibitory language in the light of theinfinitecombinations of events which might becharged as violative of its terms.... So far as we arehere concerned that purpose [of the Act] is the rightof employees to organize for mutual aid withoutemployer interference.The Court thereupon specifically approved the Board'sprinciple, expressed inPeyton Packing Co.,49 NLRB 828,843-844, that:... a rule prohibiting union solicitation by anemployee outside of working hours, although oncompany property . . . must be presumed to be anunreasonable impediment to self-organization andtherefore discriminatory in the absence of evidencethat special circumstances make the rule necessary inorder to maintain production or discipline.Itappears, from the foregoing, that there are twoseparate and distinct "rights" involved: (1) the right of theemployees to carry on self-organizational activities withoutinterference and (2) the right of the employer to maintainproduction and discipline in the plant. Only where theserights come into conflict with each other need a balance bestruck between them and the primary question in any caseiswhether the rights are truly in conflict for, as the Boardhas stated: "Where there is no necessary conflict neitherright should be abridged." 17In this case, however, Respondent's arguments, as wellas the plant rule under consideration, are devoted to aneffort to impose a limit upon the employees' exercise oftheir right to engage in an activity for their mutual aid butthe record is barren of evidence that such limitation isnecessary for the maintenance of discipline or productionin the plant.The cases cited by Respondent in support of its effort toimpose limits upon the employees' exercise of their rightisThere is no indication of open or latent rivalry between thegroups of employees represented by differentunionsthat mighthave been exacerbated by the activity or visible presence of theUnion's representatives or activity and, as appears below,Respondent admits that it had no valid reason for concern that thesolicitation would be likely to lead to disorder"'Dty decision herein doesnot turn uponthispoint andRespondent does not argue that it shouldi'Stoddard-Quirk Manufacturing Co,138 NLRB 615 617of solicitation are, as indicated above, inapplicable. In theBabcock & Wilcoxcasest' the Supreme Court balancedthe organizational rights of the employees against theproperty right of the employers in their plant and, althoughitpermitted the owners to baroutsidersfrom theirproperty (except in those unusual situations involvingremoteness), in so doing the Court restated itspronouncement inRepublic Aviationthat:No restriction may be placed on the employees' rightto discuss self-organization among themselves, unlessthe employer can demonstrate that a restriction isnecessary tomaintainproduction or discipline.Republic Aviation Corp. v. N.L.R.B.,324 U.S 793,803.It is clear, therefore, that in the factual situation of thiscase, theBabcock& Wilcoxcases are not only nolimitation on the principle endorsed inRepublic Aviationbut actually a reaffirmation thereof. Moreover, althoughthe Board, in applying the general language of the Act tospecific situations, has drawn a distinction between oralsolicitation and the distribution of literature to limit thelatter," it did so on the basis of a factual finding that thedistributionof literature, albeit on nonworking time,"carriesthepotentialof littering the employer'spremises"-a consideration clearly related to themaintenance of plant production and discipline. But evenin that case, it is to be noted, the Board declined to limitthe Union's activity insofar as it was conducted outside thebuilding and on the parking lot.Finally,while arguing that its rule is necessary lestunrestrainedmoney collectionsmightdevelop intoharassmentofemployees, fraudulent appeals, andgambling games, Respondent disavows any suggestionthat the Union would promote such misconduct, butindicates the difficulties it would have in guarding againstit.The answer to this argument is obvious: the only factscovered by this decision are those set forth herein.Another factual situation can be met by the application toitof the same principle: rules to maintain production anddisciplinearejustifiablelimitationsonemployeeactivity.2oRespondent's contention that its rule "should bepresumed valid" and that "the burden of overcoming thepresumption of validity should be on the General Counsel"is solely a product of wishful thinking and not in accordwith the settled principle of decision applicable to thiscase.The Board's statement inPeyton Packing supra,which was approved by the Supreme Court in theRepublicAviationandLe Tourneaucases,was that a "ruleprohibiting union solicitation by an employee ... must bepresumed to be an unreasonable impediment" and thispresumption is sufficient, in the absence of proof by theemployer that the rule is necessary for production ordiscipline, to sustain a finding that the rule violatesSection 8(a)(1) of the Act.2'In the view I take of this case, it is unnecessary to makeany finding concerning the alternate opportunities of theUnion to reach its employee members or the accessibility'sBabcock & Wilcox Co v N L R B, N L R B v Seamprufe,Inc,Ranco,Inc v N L R B,351 U S 105 (1956)"' Stoddard-QuirkManufacturing Co ,138 NLRB 615, butcompareN L R B v United Aircraft Corp,324 F 2d 128 (C A 2.1963)20 SeePeyton Packing Co, 129 NLRB 1275, 1280-8121WaltonManufacturing Co ,126NLRB 697,GeneralIndustries Electronics, Co138 NLRB 1371 GENERAL ELECTRIC COMPANYof the employees to solicitation on the highway outside thegates to the plant tract.22IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with its operations set forthin section 1, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in anunfair labor practice,itwill be recommended that it ceaseand desist therefrom and that it take certain affirmativeaction designed to effectuate the policiesof the Act.Upon the basis of the foregoing findings of fact and uponthe entire record in the case,Imake the following:CONCLUSIONS OF LAW1.Local 761 and Local 191, International Union ofElectrical, Radio and Machine Workers, AFL-CIO, arelabor organizations within the meaning of Section 2(5) ofthe Act.2.General Electric Company is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.3.By promulgating, maintaining, and enforcing a ruleprohibiting solicitations for donations on its plant premisesknown as Appliance Park to prevent employee-membersof said Local 761 from soliciting donations for unionpurposes on the walkways adjoining the plant parking lot,Respondent has interfered with, restrained, and coercedits employees in the exercise of their rights guaranteed inSection 7 of the Act, and has committed an unfair laborpractice within the meaning of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the basis of the foregoing findings andconclusions, I recommend that the Board issue thefollowing:ORDERGeneralElectricCompany, its officers, agents,successors, and assigns, shall:1.Cease and desist from promulgating, maintaining,and enforcing a rule prohibiting solicitations for donationson its plant premises known as Appliance Park to preventemployee-members of Local 761, International Union ofElectrical, Radio and Machine Workers, AFL-CIO, fromsoliciting donations for union purposes on the walkwaysadjoining the plant parking lot, or in any like or relatedmanner interferingwiththerightsofemployeesguaranteed in the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Post at its plant, known as Appliance Park, inBuechel, Kentucky, copies of the attached notice marked"Appendix." Copies of said notice, to be furnished by theRegional Director for Region 9, shall be posted by theRespondent, after being signed by the Respondent'srepresentative, immediately upon receipt thereof, andmaintained by the Respondent for 60 consecutive daysthereafter, in conspicuous places, where notices toemployees are customarily posted. Reasonable steps shall259be takenby theRespondent to insure that said notices arenot altered,defaced,or covered by any other material.23(b)Notify theRegional Director for Region 9, in writing,within 20 days from the date of this Decision,what stepsthe Respondent has taken to comply herewith.242 If, however, a finding on this matter were necessary, I wouldfind, on the basis of the nature and location of the roads leadinginto the plant tract, the large number of automobiles rapidlyentering and leaving through each of the employee gates duringthe shift change and the conduct of Respondent in directing theattention of the county police to the situation, that the Union didnot have a reasonable opportunity for off-premises access to theemployeesand that Respondent'srule"constitutedanunreasonable impediment to the freedom of communicationessentialto the exercise of its employees' rights to selforganization." (SeeN.L R.B. v MonarchMachineTool Co ,210F 2 d 183, 186 (C A 6,1954))23 In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order "is In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read. "Notify saidRegional Director,in writing,within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL NOT promulgate,maintain,or enforce arule prohibiting solicitations for donations on ourplantpremises known as Appliance Park to preventemployee-members of Local 761, International Unionof Electrical, Radio and Machine Workers, AFL-CIO,from soliciting donations for union purposes on thewalkways adjoining the plant parking lot.WE WILL NOT in any like or related mannerinterfere with,restrain,or coerce employees in theexercise of their rights of self-organization.GENERAL ELECTRICCOMPANY(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, Room 2023,Federal Office Building, 550 Main Street, Cincinnati, Ohio45202, Telephone 684-3627.295-269 0-69-18